Exhibit 10 (vi)

 

                            INVESTOR RIGHTS

AGREEMENT dated as of August 12,

2004 (this “Agreement”), among BHI

ACQUISITION CORP., a Delaware

corporation (the “Company”), and the

HOLDERS that are parties hereto.

 

WHEREAS, each Holder deems it to be in the best interest of the Company and the
Holders that provision be made for the continuity and stability of the business
and policies of the Company, and, to that end, the Company and the Holders
hereby set forth herein their agreement with respect to the Common Stock and
Options owned or to be acquired by them.

 

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

 

Section 1. Definitions.

 

As used in this Agreement:

 

“Affiliate” of the Company or BHI means a Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company or BHI, as applicable. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person. The term “Affiliate”
shall not include at any time any portfolio companies of Apollo Management V,
L.P. or its Affiliates.

 

“Affiliate” of a Holder (other than BHI) means: (i) any member of the immediate
family of an individual Holder, including parents, siblings, spouse and children
(including those by adoption); the parents, siblings, spouse, or children
(including those by adoption) of such immediate family member, and in any such
case any trust whose primary beneficiary is such individual Holder or one or
more members of such immediate family and/or such Holder’s lineal descendants;
(ii) the legal representative or guardian of such individual Holder or of any
such immediate family member in the event such individual Holder or any such
immediate family member becomes mentally incompetent; and (iii) any Person
controlling, controlled by or under common control with a Holder. As used in
this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person. The term “Affiliate” shall not include at any time any portfolio
companies of Apollo Management V, L.P or its Affiliates.

 

“Apollo Group” means Apollo Investment Fund V, L.P., a Delaware limited
partnership, Apollo Overseas Partners V, L.P. and each of their respective
Affiliates.

 

“Asset Sale” means the sale of all or substantially all of the assets of the
Company, on a consolidated basis, to a Person or Group which is not included in
the Apollo Group.

 

“BHI” means BHI Investment, LLC, a Delaware limited liability company, the
members of which are all members of the Apollo Group.

 

“Board” means the Board of Directors of the Company and any duly authorized
committee thereof. All determinations by the Board required pursuant to the
terms of this Agreement to be made by the Board shall be binding and conclusive.

 

“Cause” means, with respect to the termination of employment of any Management
Holder by the Company or any of its subsidiaries: (i) if such Management Holder
is at the time of termination a party to an employment agreement with the
Company or any of its subsidiaries which defines such term, the meaning given to
such term therein; and (ii) in all other cases, the termination by the Company
or any of its subsidiaries of a Management Holder’s



--------------------------------------------------------------------------------

employment based on such Management Holder’s (a) commission of a crime of moral
turpitude or a felony that involves financial misconduct or moral turpitude or
has resulted, or reasonably could be expected to result, in any adverse
publicity regarding the Management Holder or the Company or any of its
subsidiaries or economic injury to the Company or any of its subsidiaries, (b)
dishonesty or willful commission or omission of any action that has resulted, or
reasonably could be expected to result, in any adverse publicity regarding the
Management Holder or the Company or any of its subsidiaries or has caused, or
reasonably could be expected to cause, demonstrable and serious economic injury
to the Company or any of its subsidiaries or (c) material breach of this
Agreement or any other agreement entered into between the Management Holder and
the Company or any of its subsidiaries or Affiliates after notice and a
reasonable opportunity to cure (if such breach can be cured). For purposes
hereof, no act or omission shall be considered willful unless committed in bad
faith or without a reasonable belief that the act or omission was in the best
interests of the Company or any of its subsidiaries.

 

“Closing Date” shall mean August 12, 2004.

 

“Come Along Option” has the meaning ascribed to such term in Section 2(b).

 

“Come Along Transaction” shall mean any sale or transfer of shares of Common
Stock by BHI prior to the consummation of a Qualified Public Offering to any
third party following which (when aggregated with all prior such sales or
transfers), BHI shall have disposed of more than 10% of the number of shares of
Common Stock that BHI owned as of the Original Issue Date to a transferee or
Group that is not an Affiliate of BHI.

 

“Common Share Consideration” has the meaning ascribed to such term in the Stock
Purchase Agreement dated as of July 5, 2004 (as it may be amended, from time to
time), by and among BHI, BW Holdings LLC, Borden Holdings, Inc., Borden
Chemical, Inc., Craig O. Morrison and Joseph P. Bevilaqua.

 

“Common Stock” means the common stock of the Company, par value $.001 per share.

 

“Company” has the meaning ascribed to such term in the introductory paragraph
hereof.

 

“Control Disposition” means a Disposition which would have the effect of
transferring to a Person or Group that is not an Affiliate of BHI a number of
shares of Common Stock such that, following the consummation of such
Disposition, such Person or Group possesses the voting power to elect a majority
of the Board (whether by merger, consolidation or sale or transfer of Common
Stock).

 

“Deemed Held Shares” has the meaning given to such term in Section 2(a)(ii).

 

“Disability” means, with respect to each Management Holder, such Management
Holder’s inability to perform the duties and obligations required by the
Management Holder’s job by reason of any medically determined physical or mental
impairment, as determined in accordance with the provisions of long term
disability coverage under the Borden Chemical, Inc. Total Family Protection Plan
(the “Total Family Protection Plan”); provided, however, that if the Management
Holder has not elected long term disability coverage under the Total Family
Protection Plan, then “Disability” shall mean, with respect to such Management
Holder, any medically determined physical or mental impairment (as determined by
a physician selected by the Company or its insurers and acceptable to the
Management Holder or the Management Holder’s legal representative (such
agreement as to acceptability not to be withheld unreasonably)) that prevents
the Management Holder from performing the duties and obligations required by the
Management Holder’s job for more than 90 days during a period of 180 consecutive
days.

 

“Disposition” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition, of Common
Stock (or any interest therein or right thereto) or of all or part of the voting
power (other than the granting of a revocable proxy) associated with the Common
Stock (or any interest therein) whatsoever, or any other transfer of beneficial
ownership of Common Stock whether voluntary or involuntary, including, without
limitation (a) as a part of any liquidation of a Management Holder’s assets or
(b) as a part of any reorganization of a Management Holder pursuant to the
United States or other bankruptcy law or other similar debtor relief laws.

 

2



--------------------------------------------------------------------------------

“EBITDA” for any period, shall mean consolidated net income (loss), plus
extraordinary losses, less extraordinary gains, plus income taxes, plus interest
expenses, plus depreciation and amortization expenses, for such period, all of
which amounts, as well as the method of calculation, may be subject to
appropriate adjustment for non-recurring items by the majority of the Board in
its sole discretion.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” means, with respect to each share of Common Stock or other
capital stock held by any Management Holder: (i) if such Management Holder is a
party to any agreement with the Company which defines such term, the meaning
given therein, and (ii) in all other cases:

 

(a) With respect to any series or class of capital stock, the per share fair
market value determined by the Board, which determination will be based upon (i)
the enterprise value (determined by multiplying the Company’s 12 month trailing
EBITDA as of the time of determination by 6.8) less all Indebtedness of the
Company at the time of determination, divided by (ii) the outstanding shares of
capital stock of the Company at the time of determination (calculated on a fully
diluted basis and including the deferred shares distributable under the deferred
compensation accounts).

 

(b) Notwithstanding anything to the contrary contained in clause (a) above, if
any securities of the Company are publicly traded or quoted at the time of
determination, then the per share fair market value of such securities shall be
the most recent closing trading price of such securities on the business day
immediately prior to the date of determination as determined by the Board in
good faith.

 

(c) At any time as of which the Board is permitted to determine the Fair Market
Value of any security in accordance with clause (a) above, neither the Company
nor any officer, director, employee or agent of the Company shall have any
liability with respect to the valuation of such securities that are bought or
sold at such Fair Market Value even though the Fair Market Value, as so
determined, may be more or less than actual fair market value. Each of the
Company and its officers, directors, employees and agents shall be fully
protected in relying in good faith upon the records of the Company and upon
information, opinions, reports or statements presented to the Company by any
Person as to matters which the Company or such director, officer, employee or
agent reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company in determining such Fair Market Value.

 

“Good Reason” means voluntary resignation after any of the following actions are
taken by the Company or any of its subsidiaries without the Management Holder’s
consent: (a) the continued failure to pay compensation when due to the
Management Holder for more than thirty (30) days; (b) a significant diminution
in the responsibilities or authority of the Management Holder other than an
insubstantial and inadvertent diminution that is remedied by the Company
promptly after receipt of written notice thereof sent by the Management Holder;
(c) a significant diminution in the annual base salary and bonus to be paid to
the Management Holder as in effect on the Closing Date (but not including any
diminution related to a broader compensation reduction that is not limited to
any particular employee or executive), or (d) relocation of the Management
Holder’s primary work place, as assigned to him by the Company, beyond a fifty
(50) mile radius of the employee’s current location; provided, however, that
none of the events described in the foregoing clauses (a), (b), (c) or (d) shall
constitute Good Reason unless the Management Holder shall have notified the
Company in writing describing the events which constitute Good Reason and then
only if the Company shall have failed to cure such events within (x) in the case
of clause (a), fifteen (15) days, or (y) in the case of clauses (b), (c) or (d),
thirty (30) days, after the Company’s receipt of such written notice.

 

“Group” shall have the meaning ascribed thereto in Section 13(d)(3) of the
Exchange Act.

 

3



--------------------------------------------------------------------------------

“Holders” mean the holders of securities of the Company who are parties hereto.

 

“Indebtedness” means with respect to any Person, (a) all indebtedness of such
Person for borrowed money, whether current or funded, or secured or unsecured,
(b) all indebtedness of such Person for the deferred purchase price of property
or services represented by a note, bond, debenture or similar instrument and any
other obligation or liability represented by a note, bond, debenture or similar
instrument, (c) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (d) all indebtedness of such Person secured by a
purchase money mortgage or other lien to secure all or part of the purchase
price of the property subject to such mortgage or lien, (e) all obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under
generally accepted accounting principles in the United States of America
(“GAAP”) and, for the purposes of this Agreement, the amount of such obligations
at any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP, (f) all unpaid reimbursement obligations of such Person
with respect to letters of credit, bankers’ acceptances or similar facilities
issued for the account of such Person, (g) all obligations of such Person under
any forward contract, futures contract, swap, option or other financing
agreement or arrangement (including caps, floors, collars and similar
agreements), the value of which is dependent upon interest rates, currency
exchange rates, commodities or other indices, (h) all interest, fees and other
expenses owed with respect to the indebtedness referred to above (and any
prepayment penalties or fees or similar breakage costs or other fees and costs
required to be paid in order for such Indebtedness to be satisfied and
discharged in full), and (i) all indebtedness referred to above which is
directly or indirectly guaranteed by such Person or which such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss.

 

“IRA” has the meaning ascribed to such term in Section 3.2(c).

 

“Management Holder” means Holders who are employed by, or serve as consultants
or directors, to the Company or any of its subsidiaries.

 

“Management Stockholder’s Agreement” means a Management Stockholder’s Agreement
dated as of March 25, 2004 among Borden Chemical, Inc., a New Jersey corporation
and the Purchasers (as defined therein).

 

“Non-Compete Period” has the meaning ascribed to such term in Section 6(c).

 

“Notice of Redemption” has the meaning ascribed to such term in Section 4(c).

 

“Offer” has the meaning ascribed to such term in Section 3.1.

 

“Offeror” has the meaning ascribed to such term in Section 3.1.

 

“Option” means the options issued to Holders pursuant to the Company’s 2004
Stock Option Plan, as it is amended, supplemented, restated or otherwise
modified from time to time, or any other option plan approved by the Company.

 

“Original Cost” means the Common Share Consideration (subject to appropriate
adjustment by the Board for stock splits, stock dividends, combinations and
similar transactions).

 

“Original Issue Date” means with respect to any share of Common Stock issued to
a BHI or Management Holder, the date of issuance of such share of Common Stock
to BHI or such Management Holder, as applicable.

 

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.

 

4



--------------------------------------------------------------------------------

“Proportionate Percentage” means, with respect to any Holder at the time of any
Tag Along Transaction, a fraction (expressed as a percentage) the numerator of
which is the total number of shares of Common Stock held by such Holder as of
such time (including any shares of Common Stock that such Holder purchases
pursuant to any Option exercised in connection with the Tag Along Transaction
and any shares distributed to such Holder pursuant to any deferred compensation
plan in connection with the Tag Along Transaction) and the denominator of which
is the total number of shares of Common Stock outstanding at the time of
determination (including any shares of Common Stock that any Holder purchases
pursuant to any Option exercised in connection with the Tag Along Transaction
and any shares distributed to such Holder pursuant to any deferred compensation
plan in connection with the Tag Along Transaction).

 

“Proxy” has the meaning ascribed to such term in Section 5(a).

 

“Public Sale” means any sale, occurring simultaneously with or after an initial
public offering, of Common Stock to the public pursuant to an offering
registered under the Securities Act or to the public in the manner described by
the provisions of Rule 144(f) promulgated thereunder.

 

“Qualified Public Offering” means an underwritten public offering of Common
Stock by the Company pursuant to an effective registration statement filed by
the Company with the Securities and Exchange Commission (other than on Forms S-4
or S-8 or successors to such forms) under the Securities Act, pursuant to which
the aggregate offering price of the Common Stock sold in such offering is at
least $175,000,000.

 

“Repurchase Event” means, with respect to a Management Holder, such Management
Holder shall cease to be employed by the Company or any of its subsidiaries for
any reason (including upon death or Disability).

 

“Required Voting Percentage” means (i) a majority of the shares of Common Stock
outstanding owned by the Management Holders as of the date the vote is taken
(including for purposes of this calculation Deemed Held Shares) and (ii) the
vote of the shares of Common Stock owned by BHI.

 

“Sale Notice” has the meaning ascribed to such term in Section 2(a).

 

“Securities” means, with respect to any Person, such Person’s “securities” as
defined in Section 2(1) of the Securities Act and includes such Person’s capital
stock or other equity interests or any options, warrants or other securities
that are directly or indirectly convertible into, or exercisable or exchangeable
for, such Person’s capital stock or other equity or equity-linked interests,
including phantom stock and stock appreciation rights.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Subject Employee” has the meaning ascribed to such term in Section 3.2(c).

 

“Tag Along Holder” has the meaning ascribed to such term in Section 2(a).

 

“Tag Along Notice” has the meaning ascribed to such term in Section 2(a).

 

“Tag Along Transaction” has the meaning ascribed to such term in Section 2(a).

 

“Term” has the meaning ascribed to such term in Section 5(a).

 

Section 2. Certain Dispositions.

 

(a) Tag Along Transaction.

 

(i) Subject to the provisions of Section 2(b), prior to the consummation of a
Qualified Public Offering, if BHI desires to effect any sale or transfer of
shares of Common Stock to any third party following which (when aggregated with
all prior such sales or transfers) BHI shall have disposed of more than 10% of
the number of shares of Common Stock that BHI owned as of the Original Issue
Date to a transferee or

 

5



--------------------------------------------------------------------------------

Group that is not an Affiliate of BHI (a “Tag Along Transaction”), it shall give
written notice to the Management Holders offering such Management Holders the
option to participate in such Tag Along Transaction (a “Sale Notice”). The Sale
Notice shall set forth the material terms of the proposed Tag Along Transaction
and identify the contemplated transferee or Group.

 

(ii) Each of the Management Holders may, by written notice to BHI (a “Tag Along
Notice”) delivered within ten (10) days after the date of the Sale Notice (each
such Management Holder delivering such timely notice being a “Tag Along
Holder”), elect to sell in such Tag Along Transaction the shares of Common Stock
held by such Management Holder, provided that the number of shares to be sold by
such Management Holder will not exceed such Holder’s Proportionate Percentage
(as calculated in pursuant to subsection (iii) below) of the total number of
shares of Common Stock that BHI proposes to sell or transfer in the applicable
Tag Along Transaction. The shares of Common Stock to be sold by a Tag Along
Holder in a Tag Along Transaction may include shares of Common Stock (x) to be
distributed to such Tag Along Holder in connection with such Tag Along
Transaction from any deferred compensation plan or (y) which such Tag Along
Holder may obtain by exercising any Options held by such Tag Along Holder that
are vested as of the date of such Tag Along Notice or which would vest in
connection with such Tag Along Transaction (collectively the “Deemed Held
Shares”).

 

(iii) If none of the Management Holders delivers a timely Tag Along Notice, then
BHI may thereafter consummate the Tag Along Transaction, on substantially the
same terms and conditions as are described in the Sale Notice (including,
without limitation, the number of shares of Common Stock being sold and the sale
price), for a period of one hundred twenty (120) days thereafter. In the event
BHI has not consummated the Tag Along Transaction within such one hundred twenty
(120) day period, BHI shall not thereafter consummate a Tag Along Transaction,
without first providing a Sale Notice and an opportunity to the Management
Holders to sell in the manner provided above. If one or more of the Management
Holders gives BHI a timely Tag Along Notice, then BHI shall use all reasonable
efforts to cause the prospective transferee or Group to agree to acquire all
shares identified in all timely Tag Along Notices, upon the same terms and
conditions as are applicable to the shares of Common Stock held by BHI. If such
prospective transferee or Group is unable or unwilling to acquire all shares of
Common Stock proposed to be included in the Tag Along Transaction upon such
terms, then BHI may elect either to cancel such Tag Along Transaction or to
allocate the maximum number of shares that such prospective transferee or Group
is willing to purchase among BHI and the Tag Along Holders in the proportion
that each such Tag Along Holder’s and BHI’s Proportionate Percentage bears to
the total Proportionate Percentages of BHI and the Tag Along Holders (e.g., if
the Sale Notice contemplated a Tag Along Transaction of 10% Proportionate
Percentage by BHI, and if BHI at such time owns a 30% Proportionate Percentage
and one Tag Along Holder who owns a 20% Proportionate Percentage elects to
participate, then BHI would be entitled to sell a 6% Proportionate Percentage
(30%/50% multiplied by the 10% Proportionate Percentage) and the Tag Along
Holder would be entitled to sell a 4% Proportionate Percentage (20%/50%
multiplied by the 10% Proportionate Percentage).

 

(iv) Notwithstanding the provisions of this Section 2(a), during the first
twelve (12) months of this Agreement, BHI (or the Apollo Group) may transfer up
to 25% of the shares of Common Stock then owned by it without complying with the
provisions of this Section 2(a); provided that such transferee shall agree to
become bound by the provisions set forth in this Section 2(a) in the same manner
as BHI.

 

(v) For purposes of this Section 2(a), any holder of Common Stock who has a
contractual right to participate in such Tag Along Transaction or any other
holder of Common Stock who is otherwise participating in such Tag Along
Transaction with the consent of BHI shall be deemed to be a “Management Holder”
under this Section 2(a).

 

6



--------------------------------------------------------------------------------

(b) Come Along Transaction.

 

(i) If BHI desires to effect a Come Along Transaction prior to the consummation
of a Qualifying Public Offering, then in lieu of complying with the requirements
of Section 2(a), BHI at its option (the “Come Along Option”) may require all
Management Holders to sell the same percentage of their respective shares of
Common Stock (including their Deemed Held Shares) as BHI desires to sell to the
transferee or Group selected by BHI, at the same price per share and on the same
terms and conditions as apply to those sold by BHI.

 

(ii) Each Management Holder shall consent to and raise no objections against the
Come Along Transaction, and if the Come Along Transaction is structured as (a) a
merger or consolidation of the Company or an Asset Sale, each Management Holder
shall waive any dissenters rights, appraisal rights or similar rights in
connection with such merger, consolidation or Asset Sale, or (b) a sale of all
the capital stock of the Company, the Management Holders shall agree to sell all
their shares of Common Stock which are the subject of the Come Along Transaction
(including their Deemed Held Shares) at the same price per share and generally
on the same terms and conditions as apply to those sold by BHI. The Management
Holders shall take all necessary and desirable actions reasonably requested by
BHI in connection with the consummation of the Come Along Transaction, including
the execution of such agreements and such instruments and the taking of such
other actions as are reasonably necessary to provide customary representations,
warranties, and indemnities regarding title, as well as escrow arrangements
relating to such Come Along Transaction.

 

(c) The Company and each Management Holder shall cooperate in causing any Deemed
Held Shares of such Management Holder that are ultimately included in a Come
Along Transaction to be delivered to the Management Holder immediately prior to
the closing of such Come Along Transaction in order that the Management Holder
may exercise his rights under Section 2(a) or that BHI may exercise its rights
under Section 2(b), as the case may be.

 

(d) Upon the closing of the sale of any shares of Common Stock (including any
Deemed Held Shares) pursuant to this Section 2, the Holders shall deliver at
such closing, against payment of the purchase price therefor, certificates
representing their shares of Common Stock to be sold, duly endorsed for transfer
or accompanied by duly endorsed stock powers, and evidence of good title to the
shares to be sold, of the absence of liens, encumbrances and adverse claims with
respect thereto and of such other matters as are deemed necessary by the Company
for the proper transfer of such shares on the books of the Company.

 

Section 3. Transfers; Additional Parties.

 

3.1 Restrictions; Permitted Dispositions.

 

Without the consent of the Company, no Management Holder shall make any
Disposition, directly or indirectly, through an Affiliate or otherwise. The
preceding sentence shall apply with respect to all shares of Common Stock held
at any time by a Management Holder (including without limitation, all shares of
Common Stock acquired upon the exercise of any Option or upon a distribution
pursuant to any deferred compensation plan), regardless of the manner in which
such Management Holder initially acquired such shares of Common Stock.
Notwithstanding the foregoing, the following Dispositions by a Management Holder
shall be permitted at any time:

 

(a) subject to any lock-up provisions that may be applicable to such holder, in
connection with a Public Sale of Common Stock;

 

(b) to: (i) a guardian of the estate of such Management Holder, (ii) an
inter-vivos trust primarily for the benefit of such Management Holder; (iii) an
inter-vivos trust whose primary beneficiary is one or more of such Management
Holder’s lineal descendants (including lineal descendants by adoption); (iv) the
spouse of such Management Holder during marriage and not incident to divorce; or
(v) one or more of such Management Holder’s Affiliates;

 

7



--------------------------------------------------------------------------------

(c) to any individual Management Holder by: (i) a guardian of the estate of such
Management Holder; (ii) an inter-vivos trust whose primary beneficiary is such
Management Holder or one or more of such Management Holder’s lineal descendants
(including lineal descendants by adoption); (iii) the spouse of such Management
Holder; or (iv) an Affiliate of such Management Holder;

 

(d) with the consent of the Company, by any Management Holder to a qualified
retirement plan sponsored by the Management Holder (including with respect to a
qualified retirement plan referred to in this paragraph 3.1(d), to participants,
alternate payees and beneficiaries to the extent required by law and the
provisions of such plan);

 

(e) to a trust, to any successor trust or successor trustee;

 

(f) any Disposition permitted pursuant to Section 2(a) or required pursuant to
Section 2(b); and

 

(g) with the consent of the Company, by any Management Holder to other Persons
for tax planning purposes.

 

In the event of a transaction involving a change of ownership interest or voting
power of a Management Holder which avoids the restrictions on Dispositions
provided in this Section 3.1, such transaction shall be deemed a Disposition by
such Management Holder and an irrevocable “Offer,” and such Management Holder
(“Offeror”) shall promptly notify the Company of such event and offer (the
“Offer”), by written notice to the Company, to sell all securities subject to
the Offer to the Company and/or BHI for Fair Market Value (as provided below).
Offers under this Section 3.1 shall (a) be in writing; (b) be irrevocable for so
long as the Company or BHI has the right to purchase any securities subject to
the Offer; (c) be sent by the Offeror to the Company; and (d) contain a
description of the proposed transaction and change of ownership interest or
voting power. The Company shall, within five (5) business days from receipt
thereof (or, if no such written notice is delivered to the Company by the
Management Holder, within five (5) business days from the Company’s receipt of
evidence, satisfactory to it, of such a Disposition by the Offeror), deliver
written notice of the Offer to the Company and BHI stating that all Common Stock
registered in the name of such Management Holder are securities subject to an
Offer pursuant to this Section 3.1. The date of such Offer shall be deemed to be
the date such written notice of the Offer is so delivered by the Company.

 

3.2 Additional Parties.

 

(a) As a condition to the Company’s obligation to effect a transfer of shares of
Common Stock permitted by this Agreement on the books and records of the
Company, (other than (i) a transfer permitted by clause (a) of Section 3.1, (ii)
except as provided in Section 2(a)(iv), a transfer to or by BHI or any of its
Affiliates from or to any Person that is not an Affiliate of BHI or of any of
BHI’s Affiliates, or (iii) a transfer to the Company or any subsidiary of the
Company), the transferee shall be required to become a party to this Agreement
by executing (together with such Person’s spouse, if applicable) an Adoption
Agreement in substantially the form of Exhibit A or in such other form that is
reasonably satisfactory to the Company.

 

(b) Except in the case of transfer permitted by clause (a) of Section 3.1, in
the event that any Person acquires shares of Common Stock from (i) a Management
Holder or any Affiliate or member of such Management Holder’s Group or (ii) any
direct or indirect transferee of a Management Holder, such Person shall be
subject to any and all obligations and restrictions of such Management Holder
hereunder (other than the provisions of Section 6), as if such Person was such
Management Holder named herein. Additionally, whenever a Management Holder makes
a transfer of shares of Common Stock (other than a transfer permitted by clause
(a) of Section 3.1), such shares of Common Stock shall contain a legend so as to
inform any transferee that such shares of Common Stock were held originally by a
Management Holder and are subject to repurchase pursuant to Section 4 below
based on the employment of or events relating to such Management Holder. Such
legend shall not be placed on any shares of Common Stock acquired from a
Management Holder by the Company, BHI or any of its Affiliates.

 

8



--------------------------------------------------------------------------------

(c) Any shares of Common Stock acquired by an individual retirement account
(“IRA”) on behalf of an employee of the Company or any of its subsidiaries (the
“Subject Employee”) shall be deemed to be a Management Holder. Additionally,
such Subject Employee shall be deemed to be a Management Holder and his or her
IRA shall be deemed to have acquired all shares of Common Stock it holds from
such Subject Employee pursuant to a transfer that is subject to Section 3.2(b)
above.

 

(d) In the event that any Person that is an Affiliate of BHI acquires shares of
Common Stock from BHI or any other Affiliate of BHI, such Person shall be
subject to any and all obligations and restrictions of BHI hereunder, as if such
Person were BHI.

 

3.3 Securities Restrictions; Legends.

 

(a) No shares of Common Stock shall be transferable except upon the conditions
specified in this Section 3.3, which conditions are intended to insure
compliance with the provisions of the Securities Act.

 

(b) Each certificate representing shares of Common Stock shall (unless otherwise
permitted by the provisions of paragraph (d) below) be stamped or otherwise
imprinted with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE ALSO SUBJECT TO AN INVESTOR RIGHTS AGREEMENT DATED AS OF AUGUST 12, 2004
AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”), AND THE OTHER PARTIES NAMED
THEREIN. THE TERMS OF SUCH INVESTOR RIGHTS AGREEMENT INCLUDE, AMONG OTHER
THINGS, RESTRICTIONS ON TRANSFER. A COPY OF SUCH AGREEMENT WILL BE FURNISHED
WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

(c) The holder of any shares of Common Stock by acceptance thereof agrees, prior
to any transfer of any such shares, to give written notice to the Company of
such holder’s intention to effect such transfer and to comply in all other
respects with the provisions of this Section 3.3. Each such notice shall
describe the manner and circumstances of the proposed transfer. Upon request by
the Company, the holder delivering such notice shall deliver a written opinion,
addressed to the Company, of counsel for the holder of such shares, stating that
in the opinion of such counsel (which opinion and counsel shall be reasonably
satisfactory to the Company) such proposed transfer does not involve a
transaction requiring registration or qualification of such shares under the
Securities Act. Such holder of such shares shall be entitled to transfer such
shares in accordance with the terms of the notice delivered to the Company, if
the Company does not reasonably object to such transfer and request such opinion
within fifteen (15) days after delivery of such notice, or, if it requests such
opinion, does not reasonably object to such transfer within fifteen (15) days
after delivery of such opinion. Each certificate or other instrument evidencing
any such transferred shares of Common Stock shall bear the legend set forth in
paragraph (b) above unless (i) such opinion of counsel to the holder of such
shares (which opinion and counsel shall be reasonably acceptable to the Company)
states that registration of any future transfer is not required by the
applicable provisions of the Securities Act or (ii) the Company shall have
waived the requirement of such legends.

 

9



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing provisions of this Section 3.3, the
restrictions imposed by this Section 3.3 upon the transferability of any shares
of Common Stock shall cease and terminate when (i) any such shares are sold or
otherwise disposed of pursuant to an effective registration statement under the
Securities Act, or (ii) after a Qualified Public Offering, the holder of such
shares has met the requirements for transfer of such shares pursuant to Rule 144
under the Securities Act. Whenever the restrictions imposed by this Section 3.3
shall terminate, the holder of any shares as to which such restrictions have
terminated shall be entitled to receive from the Company, without expense, a new
certificate not bearing the restrictive legend set forth in paragraph (b) above
and not containing any other reference to the restrictions imposed by this
Section 3.3.

 

Section 4. Repurchase Rights.

 

(a) Company Repurchase Right.

 

(i) From and after a Repurchase Event with respect to any Management Holder, the
Company and its subsidiaries shall have the right, but not the obligation, to
repurchase all or any portion of the shares of Common Stock held by such holder
(including any shares of Common Stock received upon a distribution from any
deferred compensation plan or any Common Stock issuable upon exercise of any
Options held by such Management Holder) in accordance with this Section 4 for
Fair Market Value. The Company or any of its subsidiaries may exercise its right
to purchase such shares of Common Stock until the date occurring six months
after the Repurchase Event; provided, however, that with respect to shares of
Common Stock acquired by a Management Holder after such Repurchase Event
(whether by exercise of Options, distribution of shares from any deferred
compensation plan or otherwise), the Company or any of its subsidiaries may
exercise its right to purchase such shares of Common Stock until the date
occurring six months after the acquisition of such shares of Common Stock by
such Management Holder (such date, the “Repurchase Date”). The determination
date for purposes of determining the Fair Market Value shall be the closing date
of the purchase of the applicable shares (which closing date shall not be later
than the Repurchase Date).

 

(ii) Notwithstanding anything contained herein to the contrary, in the event (i)
a Management Holder materially breaches the terms of this Agreement (including
Section 6 hereof), or any other agreement between the Management Holder and the
Company or its subsidiaries or (ii) a Management Holder’s employment is
terminated by the Company for Cause, then the Company and its subsidiaries shall
have the right, but not the obligation, to repurchase all or any portion of the
shares of Common Stock held by such holder (including any shares of Common Stock
received upon a distribution from any deferred compensation plan or any Common
Stock issuable upon exercise of any Options held by such Management Holder) in
accordance with this Section 4 for the lesser of (i) Original Cost and (ii) Fair
Market Value. The determination date for purposes of determining the Fair Market
Value shall be the closing date of the purchase of the applicable shares.

 

(b) BHI Repurchase Right. The Company or a subsidiary thereof shall give written
notice to BHI stating whether the Company or any subsidiary will exercise such
purchase rights pursuant to clause (a) above. If such notice states that the
Company and its subsidiaries will not exercise their purchase rights for all or
a portion of the shares of Common Stock then subject thereto, BHI shall have the
right to purchase such shares of Common Stock not purchased by the Company or
its subsidiaries on the same terms and conditions as the Company and its
subsidiaries until the later of (i) the 30th day following the receipt of such
notice or (ii) the Repurchase Date (in the case of a repurchase pursuant to
clause (a)(i) above).

 

(c) Management Holder Rights. At any time within 90 days of the termination of
employment of any Management Holder without Cause, or the Management Holder’s
voluntary resignation of employment with Good Reason, or at any time within 12
months of the Management Holder’s death or Disability, but prior to the
consummation of a Qualified Public Offering, such Management Holder (or his or
her executors or administrators, if such Management Holder dies or becomes
subject to a

 

10



--------------------------------------------------------------------------------

Disability), may elect to have the Company purchase all (but not less than all)
of the outstanding shares of Common Stock (including any Deemed Held Shares)
held by such Management Holder at a price per share equal to the Fair Market
Value of each such share of Common Stock, by giving written notice to the
Company of such election (the “Notice of Redemption”), whereupon the Company
shall be obligated to repurchase such shares of Common Stock on such date as
shall be determined by the Company, but in any event not earlier than 10 days,
and not later than 90 days, after the date when the Notice of Redemption is
delivered to the Company. A Management Holder’s rights to require the Company to
repurchase his or her Common Stock shall terminate upon the consummation of a
Qualified Public Offering. The determination date for purposes of determining
Fair Market Value shall be the closing date of the purchase of the applicable
shares.

 

(d) Closing. The closing of any purchase of shares of Common Stock, pursuant to
this Section 4 shall take place on a date designated by the Company, one of its
subsidiaries, or BHI, as applicable, in accordance with the applicable
provisions of this Section 4; provided that the closing will be deferred until
such time as the applicable Management Holder has held the shares of Common
Stock for a period of at least six months and one day. The Company, one of its
subsidiaries, or BHI, as applicable, will pay for the shares of Common Stock
purchased by it pursuant to this Section 4 by delivery of a check or wire
transfer of funds, in exchange for the delivery by the Management Holder of the
certificates representing such shares of Common Stock, duly endorsed for
transfer to the Company, such subsidiary or BHI, as applicable. The Company
shall have the right to record such purchase on its books and records without
the consent of the Management Holder.

 

(e) Restrictions on Repurchase. Notwithstanding anything to the contrary
contained in this Agreement, all purchases of shares of Common Stock by the
Company shall be subject to applicable restrictions contained in federal law and
the Delaware General Corporation Law and in the Company’s and its respective
subsidiaries’ debt and equity financing agreements. Notwithstanding anything to
the contrary contained in this Agreement, if any such restrictions prohibit or
otherwise delay any purchase of shares of Common Stock which the Company is
otherwise entitled or required to make pursuant to this Section 4, then the
Company shall have the option to make such purchases pursuant to this Section 4
within thirty (30) days of the date that it is first permitted to make such
purchase under the laws and/or agreements containing such restrictions.
Notwithstanding anything to the contrary contained in this Agreement, the
Company and its subsidiaries shall not be obligated to effectuate any
transaction contemplated by this Section 4 if such transaction would violate the
terms of any restrictions imposed by agreements evidencing the Company’s
Indebtedness. In the event that any shares of Common Stock are sold by a
Management Holder pursuant to this Section 4, the Management Holder, and such
Management Holder’s successors, assigns or representatives, will take all steps
necessary and desirable to obtain all required third-party, governmental and
regulatory consents and approvals with respect to such Management Holder and
take all other actions necessary and desirable to facilitate consummation of
such sale in a timely manner.

 

Section 5. Voting Agreement.

 

(a) Each Management Holder hereby revokes any and all prior proxies or powers of
attorney in respect of any of such Management Holder’s shares of Common Stock
and constitutes and appoints Apollo Management V, L.P., or any nominee of Apollo
Management V, L.P., with full power of substitution and resubstitution, at any
time from the date hereof until the earlier of (i) the termination of this
Agreement pursuant to Section 8(h) hereof (the “Term”) and (ii) the consummation
of a Qualified Public Offering, as its true and lawful attorney and proxy (its
“Proxy”), and in its name, place and stead, to vote each of such shares (whether
such shares are currently held or may be acquired in the future by such
Management Holder) as its Proxy, at every annual, special, adjourned or
postponed meeting of the stockholders of the Company, including the right to
sign its name (as stockholder) to any consent, certificate or other document
relating to the Company that the laws of the state of Delaware may permit or
require with respect to any matter referred to be voted on by the stockholders
of the Company. THE FOREGOING PROXY AND POWER OF ATTORNEY ARE IRREVOCABLE AND
COUPLED WITH AN INTEREST THROUGHOUT THE TERM.

 

11



--------------------------------------------------------------------------------

(b) No Proxies for or Encumbrances on Management Holder Shares. Except pursuant
to the terms of this Agreement, during the Term and prior to a Qualified Public
Offering, no Holder shall, without the prior written consent of Apollo
Management V, L.P., directly or indirectly, (i) grant any proxies (other than
pursuant to Section 5(a) above) or enter into any voting trust or other
agreement or arrangement with respect to the voting of any shares of Common
Stock held by such Holder or (ii) except as permitted pursuant to Section 2 or
Section 3, sell, assign, transfer, encumber or otherwise dispose of, or enter
into any contract, option or other arrangement or understanding with respect to
the direct or indirect sale, assignment, transfer, encumbrance or other
disposition of, any such Management Holder’s Shares.

 

Section 6. Non-Solicitation; Non-Compete.

 

(a) Each Management Holder shall be bound the non-compete and non-solicitation
provisions contained in this Section 6, unless any Management Holder is a party
to an employment or other similar agreement with the Company or any of its
subsidiaries which contains non-compete and non-solicitation provisions, in
which event such Management Holder shall only be bound by the non-compete and
non-solicitation provisions contained in such employment or other agreement and
shall not be bound by the provisions of this Section 6.

 

(b) During the period commencing on the date hereof and ending on the first
anniversary of the date on which the Management Holder ceases to receive any
payments related to salary, bonus or severance from the Company or any of its
Affiliates, the Management Holder shall not directly or indirectly through
another Person (i) induce or attempt to induce any employee of the Company or
any Affiliate of the Company to leave the employ of the Company or such
Affiliate, or in any way interfere with the relationship between the Company or
any such Affiliate, on the one hand, and any employee thereof, on the other
hand, (ii) hire any person who was an employee of the Company or any Affiliate
of the Company until twelve (12) months after such individual’s employment
relationship with the Company or such Affiliate has been terminated or (iii)
induce or attempt to induce any customer, supplier, licensee or other business
relation of the Company or any Affiliate of the Company to cease doing business
with the Company or such Affiliate, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company or any such Affiliate, on the other hand.

 

(c) Each Management Holder acknowledges that, in the course of his employment
with the Company and/or its Affiliates and their predecessors, he has become
familiar, or will become familiar, with the Company’s and its Affiliates’ and
their predecessors’ trade secrets and with other confidential information
concerning the Company, its Affiliates and their respective predecessors and
that his services have been and will be of special, unique and extraordinary
value to the Company and its Affiliates. Therefore, each Management Holder
agrees that, during the period commencing on the date hereof and ending on the
date on which the Management Holder ceases to receive any payments related to
salary, bonus or severance from the Company or any of its Affiliates (or in the
case of a termination by the Company of the Management Holder’s employment for
Cause or a termination by the Management Holder of his or her employment without
Good Reason, the first anniversary of the date on which the Management Holder
ceases to receive such payments) (the “Non-Compete Period”), such Management
Holder shall not directly or indirectly, engage in the production, sale or
distribution of any product produced, sold or distributed by the Company or its
subsidiaries as of the date hereof or during the Non-Compete Period anywhere in
the world in which the Company or its subsidiaries is doing business. For
purposes of this Section 6(c), the phrase “directly or indirectly engage in”
shall include any direct or indirect ownership or profit participation interest
in such enterprise, whether as an owner, stockholder, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, licensor of technology or otherwise;
provided, however, that nothing in this Section 6 shall prohibit any Management
Holder from being a passive owner of not more than 2% of the outstanding stock
of any class of a corporation which is publicly traded, so long as such
Management Holder has no active participation in the business of such
corporation.

 

12



--------------------------------------------------------------------------------

(d) Each Management Holder understands that the foregoing restrictions may limit
his ability to earn a livelihood in a business similar to the business of the
Company and any of its Affiliates, but he nevertheless believes that he has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder or as described in
the recitals hereto to clearly justify such restrictions which, in any event
(given his education, skills and ability), such Management Holder does not
believe would prevent him from otherwise earning a living. Each Management
Holder has carefully considered the nature and extent of the restrictions placed
upon him by this Agreement, and hereby acknowledges and agrees that the same are
reasonable in time and territory and do not confer a benefit upon the Company
disproportionate to the detriment which the same may cause such Management
Holder.

 

Section 7. Notices.

 

In the event a notice or other document is required to be sent hereunder to the
Company or to any Holder or the spouse or legal representative of a Holder, such
notice or other document, if sent by mail, shall be sent by registered mail,
return receipt requested (and by air mail in the event the addressee is not in
the continental United States), to the party entitled to receive such notice or
other document at the address set forth on Annex I hereto. Any such notice shall
be effective and deemed received three (3) days after proper deposit in the
mails, but actual notice shall be effective however and whenever received. The
Company, any Holder or any spouse or legal representative of a Holder may effect
a change of address for purposes of this Agreement by giving notice of such
change to the Company, and the Company shall, upon the request of any party
hereto, notify such party of such change in the manner provided herein. Until
such notice of change of address is properly given, the addresses set forth on
Annex I shall be effective for all purposes.

 

Section 8. Miscellaneous Provisions.

 

(a) Each Management Holder that is a party to a Management Stockholder’s
Agreement by its signature hereto agrees that such agreement is terminated as of
the date hereof and shall have no further force or effect.

 

(b) Each Management Holder that is an entity that was formed for the sole
purpose of acquiring shares of Common Stock or that has no substantial assets
other than the shares of Common Stock or interests in shares of Common Stock
agrees that (a) certificates of shares of its common stock or other instruments
reflecting equity interests in such entity (and the certificates for shares of
common stock or other equity interests in any similar entities controlling such
entity) will note the restrictions contained in this Agreement on the transfer
of Common Stock as if such common stock or other equity interests were shares of
Common Stock and (b) no such shares of common stock or other equity interests
may be transferred to any Person other than in accordance with the terms and
provisions of this Agreement as if such shares or equity interests were shares
of Common Stock.

 

(c) No Holder shall enter into any stockholder agreements or arrangements of any
kind with any Person with respect to any Securities of the Company on terms
inconsistent with the provisions of this Agreement (whether or not such
agreements or arrangements are with other Holders or with Persons that are not
parties to this Agreement), including agreements or arrangements with respect to
the acquisition or disposition of any Securities of the Company in a manner
inconsistent with this Agreement.

 

(d) All questions concerning the construction, interpretation and validity of
this Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

(e) Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.

 

13



--------------------------------------------------------------------------------

(f) This Agreement shall be binding upon the Company, BHI, the Management
Holders, any spouses of the Management Holders, and their respective heirs,
executors, administrators and permitted successors and assigns.

 

(g) This Agreement may be amended or waived from time to time by an instrument
in writing signed by the Company and the Holders having the Required Voting
Percentage, provided, that this Agreement may be amended by the Company without
the consent of any Holder to cure any ambiguity or to cure, correct or
supplement any defective provisions contained herein, or to make any other
provisions with respect to matters or questions hereunder as the Company may
deem necessary or advisable, so long as such action does not affect adversely
the interest of any Holder.

 

(h) This Agreement shall terminate automatically upon: (i) the dissolution of
the Company; (ii) the determination of the Required Voting Percentage, or (iii)
the consummation of a Control Disposition.

 

(i) Any Holder who disposes of all of his, her or its Common Stock in conformity
with the terms of this Agreement shall cease to be a party to this Agreement and
shall have no further rights hereunder.

 

(j) The spouses of the individual Management Holders are fully aware of,
understand and fully consent and agree to the provisions of this Agreement and
its binding effect upon any community property interests or similar marital
property interests in the Common Stock they may now or hereafter own, and agree
that the termination of their marital relationship with any Management Holder
for any reason shall not have the effect of removing any Common Stock of the
Company otherwise subject to this Agreement from the coverage of this Agreement
and that their awareness, understanding, consent and agreement are evidenced by
their signing this Agreement. Furthermore, each individual Management Holder
agrees to cause his or her spouse (and any subsequent spouse) to execute and
deliver, upon the request of the Company, a counterpart of this Agreement, or an
Adoption Agreement substantially in the form of Exhibit A or in a form
satisfactory to the Company.

 

(k) Any Disposition or attempted Disposition in breach of this Agreement shall
be void and of no effect. In connection with any attempted Disposition in breach
of this Agreement, the Company may hold and refuse to transfer any Common Stock
or any certificate therefor, in addition to and without prejudice to any and all
other rights or remedies which may be available to it or the Holders. Each party
to this Agreement acknowledges that a remedy at law for any breach or attempted
breach of this Agreement will be inadequate, agrees that each other party to
this Agreement shall be entitled to specific performance and injunctive and
other equitable relief in case of any such breach or attempted breach and
further agrees to waive (to the extent legally permissible) any legal conditions
required to be met for the obtaining of any such injunctive or other equitable
relief (including posting any bond in order to obtain equitable relief).

 

(l) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. The failure of any Holder to execute this
Agreement does not make it invalid as against any other Holder.

 

(m) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and such invalid, illegal or otherwise unenforceable
provisions shall be null and void as to such jurisdiction. It is the intent of
the parties, however, that any invalid, illegal or otherwise unenforceable
provisions be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, illegal or otherwise unenforceable provisions
but are valid and enforceable to the fullest extent permitted by law.

 

14



--------------------------------------------------------------------------------

(n) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby.

 

(o) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall properly
(but not exclusively) lie in any federal or state court located in the State of
Delaware. By execution and delivery of this Agreement each party hereto
irrevocably submit to the jurisdiction of such courts for himself and in respect
of his property with respect to such action. The parties hereto irrevocably
agree that venue for such action would be proper in such court, and hereby waive
any objection that such court is an improper or inconvenient forum for the
resolution of such action. The parties further agree that the mailing by
certified or registered mail, return receipt requested, of any process required
by any such court shall constitute valid and lawful service of process against
them, without necessity for service by any other means provided by statute or
rule of court.

 

(p) No course of dealing between the Company, or its subsidiaries, and the
Holders (or any of them) or any delay in exercising any rights hereunder will
operate as a waiver of any rights of any party to this Agreement. The failure of
any party to enforce any of the provisions of this Agreement will in no way be
construed as a waiver of such provisions and will not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

 

(q) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OR ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO
ENFORCE OR DEFEND ANY RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS
ENTERED INTO IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREIN.

 

(r) This Agreement sets forth the entire agreement of the parties hereto as to
the subject matter hereof and supersedes all previous agreements among all or
some of the parties hereto, whether written, oral or otherwise, as to such
subject matter. Unless otherwise provided herein, any consent required by the
Company may be withheld by the Company in its sole discretion.

 

(s) Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.

 

(t) If, and as often as, there are any changes in the Common Stock by way of
stock split, stock dividend, combination or reclassification, or through merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment shall be made in the provisions of this Agreement, as may
be required, so that the rights, privileges, duties and obligations hereunder
shall continue with respect to the Common Stock as so changed.

 

(u) No director of the Company shall be personally liable to the Company or any
Holder as a result of any acts or omissions taken under this Agreement in good
faith.

 

(v) In the event additional shares of Common Stock are issued by the Company to
a Holder at any time during the term of this Agreement, either directly or upon
the exercise or exchange of securities of the Company exercisable for or
exchangeable into shares or Common Stock, such additional shares of Common
Stock, as a condition to their issuance, shall become subject to the terms and
provisions of this Agreement.

 

15



--------------------------------------------------------------------------------

(w) Notwithstanding anything to the contrary contained herein, but subject to
Section 3.2, BHI may assign its rights or obligations, in whole or in part,
under this Agreement to one or more of its Affiliates.

 

(x) In the event that any member of BHI becomes an owner of Common Stock of the
Company, such member shall automatically become a party to this Agreement and
this Agreement shall be amended and restated to provide that the Apollo Group or
a designee of the Apollo Group shall have all of the rights and obligations of
BHI hereunder.

 

* * * * *